440 F.2d 412
GENERAL ELECTRIC COMPANY, to its own use and to the use ofInsurance Company of North America, Appellant,v.ACME FAST FREIGHT, INC., Appellee.
No. 15210.
United States Court of Appeals, Fourth Circuit.
Argued March 2, 1971.Decided March 24, 1971.

Philip O. Roach, Baltimore, Md., for appellant.
Donald C. Greenman, Baltimore, Md.  (Randall C. Coleman, Baltimore, Md., on the brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
We affirm on the opinion of the District Court.  General Electric Company v. Acme Fast Freight, Inc., D.C., Md., 324 F.Supp. 1079.


2
Affirmed.